—Order unanimously reversed on the law without costs, motion granted and complaint dismissed. Memorandum: Plaintiff commenced this action seeking damages for injuries sustained by her seven-year-old daughter when she was attacked by a dog owned by defendants. Supreme Court erred in denying defendants’ motion for summary judgment dismissing the complaint. Defendants established their entitlement to judgment as a matter of law by submitting proof that they lacked any knowledge of the dog’s alleged vicious propensities, and plaintiff failed to raise a triable question of fact on that issue (see, Plennert v Abel, 269 AD2d 796; Perry v Mikolajczyk, 259 AD2d 987). (Appeal from Order of Supreme Court, Erie County, Cos-grove, J. — Summary Judgment.) Present — Pigott, Jr., P. J., Pine, Wisner, Kehoe and Burns, JJ.